Citation Nr: 0311931	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-13 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for chronic 
pancreatitis, status post partial pancreatectomy, on direct 
and presumptive bases, to include due to in-service Agent 
Orange exposure.

2.  Entitlement to service connection for chronic 
pancreatitis, status post partial pancreatectomy, secondary 
to alcohol abuse caused by post traumatic stress disorder 
(PTSD).

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
a partial pancreatectomy based on treatment during VA 
hospitalization in July 1992 and subsequent VA outpatient 
treatment.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARINGS ON APPEAL
 
The appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1972, to include service in Vietnam.
 
The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to service 
connection for pancreatitis.  That decision found that 
pancreatitis was not incurred in or aggravated by service, or 
manifest to a compensable degree within any applicable 
presumptive period following release from active duty. 

By an October 1993 submission the veteran also claimed 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of treatment provided during a VA 
hospitalization in July 1992 at VAMC Albany and subsequent VA 
outpatient treatment.  The RO first denied that claim in a 
January 1994 RO decision.  The veteran appealed that 
determination denying 1151 benefits.   That issue has also 
been appealed to the Board.  

The Board in November 1996 remanded the claims of entitlement 
to service connection for PTSD; entitlement to service 
connection for pancreatitis on a primary and presumptive 
basis, including on the basis of in-service Agent Orange 
exposure, entitlement to secondary service connection for 
pancreatitis (based on alcohol consumption due to PTSD), and 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
pancreatectomy based on VA hospitalization in July 1992 and 
subsequent VA outpatient treatment.  

The veteran was subsequently granted service connection for 
PTSD by a January 1999 RO rating decision.  The Board in June 
2002 granted a 100 percent schedular rating for PTSD.  

The record shows that the veteran testified in June 1994, and 
October 1995 before an RO hearing officer.  During the latter 
hearing he was represented by private counsel.   In December 
1998, the veteran submitted a new power of attorney 
appointing the Massachusetts Department of Veterans Services 
to represent him in his appeal.  

By a VA Form 9 submitted in June 2000 the veteran had 
requested a travel hearing before the Board.  However, 
despite a July 2001 notice letter of the pending hearing 
being sent to the veteran, he failed to appear for the 
scheduled hearing.  He has not requested an additional 
hearing.  

By a May 2002 submission the veteran claimed entitlement 
service connection for diabetes based on Agent Orange 
exposure.  That claim has not been addressed by the RO or 
developed for appeal, and hence is referred to the RO for 
appropriate action . 

FINDINGS OF FACT

1.  The veteran's PTSD is manifested, in pertinent part, by 
alcohol abuse.

2.  The veteran's alcohol abuse since separation from active 
duty has caused chronic alcoholic pancreatitis necessitating 
a partial pancreatectomy. 



CONCLUSION OF LAW

Chronic pancreatitis, status post partial pancreatectomy, 
secondary to PTSD with alcohol abuse is warranted.  
38 U.S.C.A. §§ 1110, 1151, 1153, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.306, 3.159, 3.310 (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Development

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5100 et seq. (West 2002) (VCAA); 
38 C.F.R. § 3.102, 3.159, 3.326(a).  The provisions of these 
statutes and regulations apply to this claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

By this decision the veteran the veteran has been afforded a 
complete grant of the benefit sought as to the issue of 
entitlement to service connection for chronic pancreatitis 
status post partial pancreatectomy.  Because there is no 
reasonable possibility that development will assist the 
veteran in furthering either claim, no further notice or 
development or assistance under the VCAA, the duty to assist, 
or otherwise, is required.  

Service Connection for Pancreatitis Status Post 
Pancreatectomy 

The veteran claims entitlement to service connection for 
pancreatitis on several bases.  These include on a direct 
basis, on a presumptive basis due to in-service Agent Orange 
exposure, and finally, secondary to service connected PTSD 
causing post service alcohol abuse and, in turn, alcoholic 
pancreatitis.  The veteran also claims that a VA 
hospitalization in July 1992 and subsequent VA outpatient 
treatment resulted in post-pancreatectomy residuals with 
entitlement to compensation on that basis pursuant to 
38 U.S.C.A. § 1151.  As discussed below, however, the veteran 
is granted service connection for pancreatitis secondary to 
his service-connected PTSD.  Because that grants the benefit 
sought on appeal, the other bases of entitlement need not be 
explored since service connection is established for the 
disorder at issue.  

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310 (2002); Allen.

The provisions of 38 U.S.C.A. § 1110 prohibit the payment of 
compensation for any disability that is a result of a 
veteran's own abuse of alcohol or drugs (a "substance-abuse 
disability").  This conduct constitutes willful misconduct. 
38 C.F.R. § 3.1(n) (2002).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), however, held in Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001), that 38 U.S.C.A. § 1110 permits a 
veteran to receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  In other words, § 1110 does 
not preclude compensation for alcohol or drug abuse 
disability secondary to a service-connected disability.  
Rather, the statute precludes compensation only for (a) 
primary alcohol abuse disabilities, and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising from 
voluntary and willful drinking to excess.  Id.  at 1376.  

In this case, the veteran is service connected for PTSD, 
currently evaluated as 100 percent disabling.  The medical 
record also reflects that the veteran has been diagnosed with 
pancreatitis, and that he underwent a partial pancreatectomy 
in July 1992.  Thus, the question before the Board is whether 
the veteran's PTSD caused his alcohol abuse, and if so, 
whether his alcohol abuse in turn caused pancreatitis, so as 
to warrant secondary service connection.  

The veteran was afforded a VA gastrointestinal examination in 
February 2003 to ascertain the nature and etiology of his 
pancreatitis.  The examiner noted that historically the 
veteran began drinking alcohol approximately one year post 
service, and he had persisted in abusing alcohol for 
approximately 25 years, with a shorter period of sobriety 
thereafter.  The examiner further found that the veteran's 
chronic pancreatitis and resulting subtotal pancreatectomy 
were clearly related to his alcohol abuse.  The examiner 
noted that prior treating physicians diagnosed chronic 
alcoholic pancreatitis with pancreatic insufficiency.  The 
examining gastroenterologist did not address the issue as 
related to PTSD, but that interrelationship was addressed by 
another VA physician, who was a treating psychiatrist of the 
veteran for periods beginning in August 1995.  

The psychiatrist, in an April 2003 statement responsive to 
Board query, opined that it was at least as likely as not 
that PTSD caused or aggravated his alcohol abuse.  Hence, 
there is a causal link, via alcohol abuse, between the 
veteran's service-connected PTSD and his claimed 
pancreatitis.  The preponderance of the evidence being in 
favor of the claim, service connection is warranted on this 
secondary basis.  


ORDER

Service connection for pancreatitis secondary to PTSD with 
alcohol abuse is granted.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

